Memorandum by the Court.
Although the District Attorney might have been better advised to have disqualified himself and have thus avoided even the appearance of any impropriety, there is no indication of any illegal or improper act on his part, and, after a hearing, the County Court so found. All the facts were known to the defendant and to the able and experienced lawyer who represented him and it is clear that each considered that the plea entered was to defendant’s advantage and chose not to pursue any of the remedies then available. Under the circumstances coram nobis is not available. (See People v. Brown, 7 N Y 2d 359, mot. for rearg. den. 12 N Y 2d 1022, cert. den. 365 U. S. 821; People v. Moore, 284 App. Div. 925.) Neither may that remedy be employed to examine the sufficiency of the evidence before the Grand Jury. (People v. Darling, 16 A D 2d 994, cert. den. 372 U. S. 924, 377 U. S. 1005.) Order dismissing application in the nature of a writ of error coram nobis affirmed. Gibson, P. J., Herlihy, Reynolds, Aulisi and Hamm, JJ., concur.